Citation Nr: 1639506	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral knee chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent for primary insomnia.

3.  Entitlement to increases in the ratings for left shoulder impingement with limitation of motion of the arm, currently assigned "staged" ratings of 0 percent prior to November 28, 2014, and 10 percent from that date.

4.  Entitlement to increases in the ratings for lumbosacral strain, currently assigned "staged" ratings of 0 percent prior to November 28, 2014, and 10 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1986 to March 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In May 2011, the Veteran testified at a formal RO hearing; a hearing transcript is in the record.  In July 2014, the Board remanded the matters for additional development; the claims file is now assigned to the undersigned Veterans Law Judge.

In the July 2014 remand, the Board mistakenly characterized the Veteran's bilateral knee chondromalacia patella as two distinct disabilities (left knee chondromalacia patella and right knee chondromalacia patella), each rated 10 percent.  The January 2015 supplemental statement of the case (SSOC) continued this error.  However, the Board notes that the Veteran holds a single 10 percent rating for his bilateral knee disability on appeal, as reflected on the title page of this decision.

The issues of entitlement to higher ratings for service connected bilateral knee disability, left shoulder disability, and back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran's primary insomnia is not shown at any time to have been manifested by impairment greater than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks is not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's primary insomnia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Code 9410 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A January 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to increased initial ratings, and a January 2015 supplemental SOC (SSOC) readjudicated the matters after the Veteran had the opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's pertinent postservice treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for VA examinations, which will be discussed in greater detail below.  The reports of these examinations provide the information needed to properly evaluate the disability at issue, so they are adequate for rating purposes such that additional examinations are not needed or required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence pertinent to this claim that remains outstanding; VA's duty to assist is met.  There also was the required compliance, certainly acceptable substantial compliance, with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria - General

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  



Legal Criteria - Primary insomnia

The Veteran's primary insomnia, claimed as depression and anxiety, is rated under the General Rating Formula for Mental Disorders (General Formula).  A 10 percent evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9410.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].  [Per recent regulation revision, use of DSM-IV has been supplanted by DSM-5, which has not incorporated use of GAF scores.  As the matter arose when the previous regulatory criteria were in effect, the GAF scores will be considered as evidence pertaining to the status of the disability at the points they are assigned.]

Factual Background - Primary insomnia

On March 2009 VA mental disorders examination, the Veteran reported difficulty falling asleep and mid-night awakening, often between 12 a.m. and 4 a.m.  He also had problems with nocturia, which aggravated the sleep problem.  He described obsessive thoughts and rumination as well as relatively mild obsessive-compulsive symptoms, including liking things to be orderly, obsession with symmetry, and checking and rechecking things.  He denied that the compulsive behaviors occurred with any great frequency, and they did not interfere in any substantial way with his ability to function socially or vocationally.  He maintained interest in activities and hobbies with good hedonic tone.  His mood was generally good, and he denied problems with anger or rage.  He managed activities of daily living without difficulty.  He used alcohol lightly to moderately with occasional heavy use, and he denied having ever taken any psychotropic medications.

On mental status examination, the Veteran's affect was euthymic, there were no overt displays of negative affect or anxiety, and his mood was good.  His thought process was logical and organized with no evidence of thought disorder.  He denied hallucinations or delusions, and there was no evidence of these on exam.  He denied any current suicidal ideation or history of attempts.  His cognition was grossly intact, and his insight and judgment were good.  The diagnoses included primary insomnia, depressive disorder by history, and history of alcohol abuse, with obsessive-compulsive traits; a GAF score of 70 was assigned.  The examiner opined that, at present, the Veteran's condition was not causing difficulties in social or vocational function, though his history of anger reactions bore watching.

Based on this evidence, the August 2009 rating decision on appeal granted service connection for primary insomnia (claimed as depression and anxiety), rated 10 percent.

On August 2010 VA examination, the Veteran reported that he was employed full time, he liked his job, and he got along well with his coworkers and supervisors.  He reported that he had an overall good relationship with his wife although they did argue, which made them feel less close.  He enjoyed taking long motorcycle trips, hunting, fishing, and gardening.  He reported that while he generally had little difficulty falling asleep on most nights, he woke up after several hours of sleep and was unable to fall back to sleep for one to three hours afterward; he stated that on average, in the previous month, he had slept about four to five hours per night, and he slept for three hours the night before the examination.  He reported that he frequently felt tired during the day.  He denied any vocational problems (missed/late for work, impaired performance) related to his insomnia and stated that he felt he was doing well on his job.  He stated that he thought not getting adequate sleep exacerbated his depressed mood, anxiety, and irritability/anger outbursts, which in turn strained his relationship with his wife.  

The Veteran stated that while his sleep was better when he first retired from the military (and when he was unemployed and without a set schedule), he felt that as the novelty of retirement and of his recent marriage had worn off, he felt he was succumbing to the same symptoms he experienced while in service, including sleep problems.  He described his current mood as somewhat anxious, frustrated, and tired.  He reported transient depressive symptoms lasting a day or two at a time, during which he was able to carry on with working.  He reported having approximately four anger outbursts in the previous six months; he denied any problems at work related to anger but he believed the anger outbursts had affected his relationship with his wife.  He reported three occasions when he experienced panic attacks, all in the previous year, while he drove to work; he denied any impairment associated with these attacks.  He denied clinically significant episodes of mania and denied any current obsessions or compulsions.  He denied any vocational impairment related to his sleep problems, anger outbursts, or symptoms of depression, and he did not report any impairment in his friendships, social life, leisure activities, or activities of daily living due to his reported symptoms.

On mental status examination, the Veteran was alert and oriented to all spheres.  His cognitive function appeared to be grossly intact.  His mood was a little anxious and frustrated, and his affect was appropriate and mood-congruent.  Speech was within normal limits and logical but noted for episodes of tangentiality and derailment.  He was appropriate and cooperative during the evaluation.  He denied audiovisual hallucinations and other symptoms of psychosis, and he denied significant manic episodes.  He denied current suicidal or homicidal ideation.  His judgment and insight appeared to be grossly intact.  The diagnoses included intermittent explosive disorder, primary insomnia, and current alcohol abuse.  A GAF score of 72 was assigned.  The examiner noted the Veteran's report that his sleep had worsened since the previous examination and his contention that his sleep problems had exacerbated his symptoms of depression and his anger outbursts.  The examiner opined that the Veteran's report of sleep difficulty and anger outbursts was mostly consistent with the previous examination.

At the May 2011 RO hearing, the Veteran testified that his insomnia affected his work when he had difficulty sleeping and slept for only four to five hours per night.  He testified that he had difficulty focusing and completing his tasks accurately.  He testified that his insomnia caused some tension in his relationship with his wife and impacted their social life in the evenings.  He testified that his sleep patterns had not changed in several years.

On June 2011 VA peripheral nerves examination, the diagnosis was restless leg syndrome, which the examiner opined contributes to the Veteran's insomnia but is not the sole source of the insomnia.  The examiner was unable to determine to what degree it contributed to the insomnia without resorting to speculation.

On December 2014 VA examination, there was no diagnosis of a mental disorder.  On all three psychological tests administered, there were no indications of any mental disorder.  The examiner opined that the Veteran was a fully functioning, employed veteran and happily married.

Additional treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.

Analysis - Primary insomnia

Taken as a whole, the medical evidence shows that the impairment from the Veteran's primary insomnia more nearly approximates occupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, contemplated by a 10 percent rating, rather than the occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation) required for a 30 percent evaluation.  The VA examiners consistently opined that the Veteran's condition did not cause difficulties in his vocational function, and the Veteran denied any vocational problems related to his insomnia.  At the RO hearing, the Veteran testified that his insomnia affected his work when he had difficulty sleeping and slept for only four to five hours per night, causing him difficulty focusing and completing his tasks accurately.  His testimony supports a 10 percent rating, as he described a decrease in work efficiency due to insomnia but he did not report intermittent periods of inability to perform occupational tasks at any time.

In short, the Board finds that the evidence is indicative of no greater impairment than that contemplated by the 10 percent rating currently assigned.   

The next higher, 30 percent, rating requires occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).  Here, this simply is not shown.  Instead, as described above, the Board finds that the Veteran's primary insomnia disability picture is one consistent with approximates occupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

The Board notes that the Veteran's GAF scores are not inconsistent with the rating currently assigned, and of themselves do not provide a separate basis for increasing the rating.  

The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from his primary insomnia.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 10 percent rating assigned; they do not support the assignment of a higher schedular rating at any time.

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.




Extraschedular consideration

The Board has considered whether any of these matters should be referred to the Chief Benefits Director or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected primary insomnia fall squarely within the criteria for the schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, the criteria are not inadequate, and referral for extraschedular consideration is not warranted.   

Additionally, the Veteran may be awarded extraschedular ratings based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disabilities that can be attributed only to the combined effect of multiple conditions.

Finally, the matter of a total rating based on unemployability due to the service-connected disabilities on appeal is not raised by the record.  The Veteran is employed full time, and the VA examiners each opined that the disability at issue does not impact on the Veteran's ability to perform any type of occupational tasks.


ORDER

A rating in excess of 10 percent for the Veteran's primary insomnia is denied.




REMAND

The Board observes that a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct all of the deficiencies noted above. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to evaluate the service connected bilateral knee disability, left shoulder disability, and back disability.  

(1)  Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with range of motion of the opposite undamaged joint.  If the back and left shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

(2)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

2. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


